—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered November 30, 1992, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
We reject the contention of defendant, a man in his 30s, that his negotiated sentence of 1 to 4 years in prison for having sex with the 16-year-old daughter of his live-in girlfriend is unduly harsh or excessive. Defendant’s claim that his admitted conduct should be excused because of the alleged encouragement of sexual exploitation of minors in the popular media is wholly unpersuasive. Under the circumstances, we find no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Weiss and Casey, JJ., concur. Ordered that the judgment is affirmed.